Citation Nr: 0008346	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  94-45 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for lumbar syndrome, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to a total rating based on individual 
unemployability due to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel



INTRODUCTION

The appellant served on active duty from July 1977 to April 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1994 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas.                  


FINDINGS OF FACT

1.  The appellant's service-connected lumbar syndrome, is 
productive of no more than slight impairment, with no 
evidence of muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  

2.  The appellant's service-connected lumbar syndrome does 
not preclude him from obtaining or retaining some form of 
substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for lumbar syndrome have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295 (1999).  

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (1999).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Entitlement to an increased rating 
for lumbar syndrome.  

I.  Factual Background

The appellant was originally granted service connection for 
lumbar syndrome in a December 1983 rating action.  At that 
time, the RO assigned a zero percent disabling rating under 
Diagnostic Code 5299-5295.  The decision was primarily based 
on the appellant's service medical records which showed that 
in April 1981, the appellant sustained a significant bruise 
on his lower back when a hatch fell on him.  According to the 
records, the appellant subsequently suffered from persistent 
intermittent low back pain and in February 1982, he was 
diagnosed with a back strain.  In addition, an April 1983 
evaluation showed lumbar syndrome, with x-ray evidence of 
mild lumbosacral facet irritation, bilateral.  At that time, 
the major symptom was pain.  

In an April 1985 rating action, the RO reduced the 
appellant's rating for his service-connected lumbar syndrome 
from 10 percent to zero percent disabling.  At that time, the 
RO stated that in a March 1985 VA examination, there was no 
muscular spasm, atrophy, or weakness about the muscles of the 
back.  Examination of the back revealed normal alignment and 
curvature of the spine.  The appellant had a complete normal 
range of motion in all directions, with no tenderness over 
the spine or back muscles.  Neurological examination of the 
lower extremities was entirely negative.  

In a March 1992 rating action, the RO increased the 
appellant's rating for his service-connected lumbar syndrome 
from zero percent to 10 percent disabling under Diagnostic 
Code 5299-5295.  At that time, the RO stated that private 
medical records from the University of Texas showed that in a 
February 1990 physical examination, low back pain was noted, 
without shooting pain to the legs.  According to the RO, x-
rays, dated in October 1998, were interpreted as showing 
osteophytes at the L4 level, and lumbar and cervical 
myelograms, dated in October 1989, were negative.  In 
addition, an outpatient treatment record from the VA Medical 
Center (VAMC) in Houston, dated in March 1991, indicated 
objective evidence of muscle spasm to the lumbar spine, and 
an outpatient treatment record from the Beaumont VAMC, dated 
in November 1991, showed tenderness to the lumbosacral spine.  
The RO further noted that private medical records from S.E., 
M.D., from August to December 1991, showed degenerative 
changes at L4-S1, with pain and tenderness to the 
paravertebral muscles.  Full range of motion, with pain, was 
noted.  Moreover, a private medical statement from J.S.V., 
M.D., dated in January 1992, showed that at that time, Dr. V. 
indicated that the appellant had chronic low back pain, 
multiple joint pains, and arthritis.  Thus, in light of the 
above, the RO concluded that an increase to 10 percent 
disabling was warranted for the appellant's service-connected 
lumbar syndrome.  

In a September 1993 decision, the Board denied the 
appellant's claim for entitlement to an increased evaluation 
for lumbar syndrome.  At that time, the Board concluded that 
the residuals of the appellant's service-connected low back 
disorder were currently manifested by subjective pain, with 
objective findings of a full range of motion, paravertebral 
muscle tenderness, no neurologic deficit, and x-ray evidence 
of minimal degenerative changes.  It was the Board's 
determination that the above symptoms produced no more than a 
slight impairment.  

A medical questionnaire from the Commission on the Evaluation 
of Pain for the Social Security Administration was completed 
by J.S.V., M.D. in October 1993.  At that time, Dr. V. stated 
that he had been treating the appellant since July 1991, and 
that his primary complaint was pain.  In response to the 
question as to whether there was a definitive cause or 
etiology of the appellant's complaints, Dr. V. responded that 
the appellant's pain was caused by his acute lumbar disc 
syndrome, lumbar disc disruption, arthritis, and effusion of 
left knee.  In regards to the question as to whether the 
appellant's subjective complaints of pain were greater than 
would be expected for the recognized level of pathology, Dr. 
V. stated "yes."  Dr. V. indicated that the appellant was 
having therapy and that his pain was reduced with medication, 
but that it would return when the medication wore off.  
According to Dr. V., the appellant took pain medication every 
12 hours and muscle relaxants three times a day.  

In a correspondence received by the RO in November 1993, the 
appellant requested that his service-connected lumbar 
syndrome be re-evaluated for a higher rating.  

In April 1994, the RO received outpatient treatment records 
from the Houston VAMC, from October 1990 to October 1993.  
The records, a majority of which were previously considered 
in connection with the September 1993 Board decision, show 
intermittent treatment for the appellant's back disability.  
According to the records, in March 1991, the appellant was 
diagnosed with degenerative joint disease of the spine, with 
muscle spasm.  The records reflect that in November 1991, the 
appellant was diagnosed with a lumbosacral strain, and in 
June 1993, he was diagnosed with lumbar disc syndrome.  
According to the records, in September 1993, he was diagnosed 
with chronic low back pain.  

In October 1994, the RO received a private physical therapy 
report from V.M., dated in January 1991.  The report shows 
that at that time, the appellant was treated after 
complaining of burning pain on his neck and in the left side 
of his lower back.  The appellant stated that his back pain 
was aggravated with sitting and walking.  Upon physical 
examination, the appellant had no pelvic shift or antalgic 
gait.  He had some disfiguration of entire spine in standing 
posture.  Trunk flexion was limited to 40 percent due to 
muscle pain.  Trunk extension and side bending were minimally 
limited.  The appellant complained of numbness and radiating 
pain into his legs; but the straight leg raising test was 
negative, with just shortness of hamstrings found.  The 
appellant was able to stand up on both heels and toes.  
According to the examiner, the appellant had no 
radiculopathy, and there was no evidence of an objective 
pathologic process.

Private medical records from a Dr. H., from December 1994 to 
October 1995, and from a Dr. L., dated in May 1996, show 
treatment for unrelated disorders.  

In October 1996, the appellant underwent a VA examination.  
At that time, he gave a history of his back injury and 
subsequent chronic low back pain.  The appellant stated that 
at present, he had been diagnosed with degenerative disc 
disease in both his cervical spine and his lumbar spine.  He 
indicated that he currently had weakness in his left upper 
extremity and wore a "cock-up wrist brace" and walked with 
a cane.  The appellant noted that he also wore a low lumbar 
corset that was prescribed for him in 1983 and helped 
somewhat.  According to the appellant, he took Tylenol #3, 
Motrin, baclofen, methocarbamol, and an analgesic balm to 
control his pain.  The appellant reported that the above 
medications did not help.  He indicated that he was 
unemployed and was unable to work secondary to the condition 
in his spine.  

The physical examination showed that the appellant was in 
moderate distress.  Examination of the lumbar spine 
demonstrated tenderness with palpation along the lower lumbar 
elements.  The appellant had approximately five to ten 
degrees of forward bending, with pain.  He had almost no 
lateral bending ability.  Motor examination demonstrated 5/5 
quadriceps, bilaterally, 5/5 anterior tibialis, bilaterally, 
and 3-4/5 gastrocnemius on the left compared to the right 
side.  The appellant was able to walk on his toes and on his 
heels.  He had a brisk hyperreflexia, bilaterally symmetric 
in his lower extremities, and had no noted loss of sensation 
in the dermatomal distribution.  An x-ray of the lumbar spine 
was interpreted as showing posterior element sclerosis at the 
L5-S1 level, with minimal joint space narrowing and minimal 
osteophyte formation.  The examining physician noted that he 
reviewed a June 1996 Magnetic Resonance Imaging (MRI) and 
that it demonstrated a herniated disc at C3-4, with some 
impingement on the spinal cord.  Following the physical 
examination and a review of the x-rays, the examiner 
diagnosed the appellant with the following: (1) cervical disc 
disease at C3-4, with motor changes in his bilateral upper 
extremities, and (2) lumbar spine degenerative disease, with 
some weakness at the L5-S1 distribution.  The examiner noted 
that in his opinion, the appellant's present disability 
prevented him from engaging in gainful employment until it 
was addressed.  

A private medical statement from M.Y.I.B., M.D., dated in 
October 1996, shows that at that time, Dr. B. stated that the 
appellant had back and neck pain.  According to Dr. B., the 
appellant was a candidate for a cervical diskectomy because 
he had a herniated disc of his cervical spine.  

An undated private medical statement from G.V.Z., M.D., shows 
that Dr. Z. examined the appellant for the Texas 
Rehabilitation Commission.  Upon physical examination, range 
of motion in all tested joints, including cervical spine, 
lumbosacral spine, and all joints of upper and lower 
extremities, were absolutely normal.  Dr. Z. noted that the 
appellant did not have any difficulties showing range of 
motion in the cervical and lumbosacral spine.  The appellant 
had perfectly normal deep tendon reflexes, bilaterally, both 
over the upper and lower extremities.  In regards to an 
impression, Dr. Z. stated that on the basis of the 
appellant's history and the current examination, he could not 
substantiate the diagnosis of arthritis in the appellant.  

In June 1997, the RO received outpatient treatment records 
from the Houston VAMC, from March 1992 to January 1997 and 
from June 1997 to August 1998.  The records show intermittent 
treatment for the appellant's service-connected back 
disability.  According to the records, in November 1996, the 
appellant was diagnosed with chronic low back pain.  

In October 1998, the RO received additional outpatient 
treatment records from the Houston VAMC, from October 1990 to 
December 1994.  The records once again reflect intermittent 
treatment for the appellant's back disability.  According to 
the records, in January 1992, the appellant was treated after 
complaining of chronic low back pain.  At that time, he 
stated that his low back pain was sharp and radiated down 
both legs.  Following the physical examination, the diagnosis 
was of chronic low back pain.  The examiner noted that there 
was a question as to whether or not the appellant's low back 
pain was secondary to mechanical disc disease.  

In December 1998, the appellant underwent a VA examination.  
At that time, he stated that during service, he was struck in 
the back by a loading hatch from a tank.  According to the 
appellant, he was diagnosed with a spasm, strain, and a 
diminished range of motion, and he was treated with physical 
therapy.  The appellant indicated that following his 
discharge, he worked as an auto body repairman, security 
guard, and an insulator.  He noted that he suffered another 
injury in 1989 while doing some heavy lifting as an 
insulator.  According to the appellant, he had been 
unemployed for the last ten years.  The examining physician 
noted that the appellant brought numerous medical records 
which were unremarkable for any objective evidence of 
abnormalities.   According to the examiner, the appellant had 
had myelograms, a computed axial tomography (CAT) scan and 
MRI, all of which failed to diagnose any significant lumbar 
difficulties.  Nevertheless, the appellant continued to 
complain of a constant low back pain, with radiation to the 
buttocks and to the right leg and foot.  The examiner stated 
that despite the lack of objective findings, the appellant 
wore a lumbar brace and took medication for his pain.  

The physical examination showed that the appellant walked 
with a cane and that his brace was removed for the 
evaluation.  The appellant had a normal gait, and initially, 
his examination revealed multiple Wydell signs which were 
specific for nonorganic pain behaviors and symptoms 
amplification.  Those symptoms included exquisite low back 
pain to light touch over a large general area, low back pain 
with a superficial skin pinch, low back pain with concerted 
truncal pelvic rotation, and low back pain with actual 
loading of the cervical spine.  The appellant also had 
discrepancies between seated supine straight leg raising.  
His range of motion efforts were limited to perhaps 30 
degrees of forward flexion despite the fact that he was able 
to easily sit in a chair with his hips flexed to 90 degrees, 
without difficulty.  The examiner stated that the above 
symptoms were indicative of symptom amplification and an 
invalid examination.  The appellant's neurological evaluation 
objectively revealed no abnormalities with physiologic and 
symmetrical reflexes, strength, and sensation in both lower 
extremities.  Internal and external rotation of the hips were 
normal, pulses were normal, straight leg raising was 
negative, bilaterally, and no atrophy was appreciated.  X-
rays of the lumbar spine revealed mild, if any, degenerative 
change.  The disc spaces were well maintained and there was 
no evidence of acute or chronic abnormalities of any 
significance.  

Following the physical examination and a review of the x-
rays, the examining physician diagnosed the appellant with 
complaints of low back pain, without objective evidence of 
abnormality.  The examiner stated that the appellant 
demonstrated rather remarkable symptom amplification and 
nonorganic pain behaviors.  It was the examiner's opinion 
that the appellant's current low back symptoms were a result 
of needless treatments rendered to him in response to his 
complaints rather than efforts at treating any bonafide 
objective pathology.  The examiner believed that the brace 
was hinderous to the appellant and that his oral narcotics 
were injuries as well, causing him to become dependent on 
addictive medications that were doing him no lasting benefit.  

The Board further notes that in June 1999, the appellant 
submitted VA Form 21-4142, Authorization for Release of 
Information for a Dr. M.T.  In an August 1999 correspondence 
from the RO to Dr. T., the RO requested any medical records 
related to the appellant's treatment for his back disability.  
Moreover, in a facsimile cover sheet from the RO to Dr. T.'s 
office, dated in September 1999, the RO requested that Dr. 
T.'s office send the medical records in support of the 
appellant's pending claim, "per conversation of September 
14, 1999."  A review of the record shows that there is no 
indication that the RO received any treatment records from 
Dr. T.  

In June 1999, the RO received private medical records from 
G.L.H., D.O., from May 1992 to October 1993, which show 
intermittent treatment for the appellant's back disability.  
The records reflect that on September 8, 1993, following a 
physical examination, the appellant was diagnosed with the 
following: (1) no evidence of disc disease or disc 
herniation, (2) no evidence of spinal stenosis, (3) thecal 
sac and nerve roots were normal, and (4) facet joints were 
normal.  At that time, the appellant was also diagnosed with 
lumbosacral sprain/strain "m/o" spasm.  The records further 
show that on September 15, 1993, the appellant underwent a 
physical examination.  At that time, Dr. H. noted that there 
was a spasm in the right and left erect spinal muscle.  

In June 1999, the RO received a private radiology report 
which showed that in May 1996, the appellant had an MRI of 
his lumbar spine.  The MRI was interpreted as showing slight 
narrowing of the L3-L4 disc space, with slight signal loss in 
the disc as well.  Findings indicated disc dehydration.  A 
definite radio-annular tear was not identified in the disc.  
The diagnoses included the following: (1) disc space 
narrowing and early disc dehydration at the L3-L4 level, and 
(2) no evidence of focal disc herniation, spinal stenosis, or 
neural foraminal narrowing in the lumbar spine.  

In August 1999, the RO received private medical records from 
R.A.S., M.D., from October 1992 to July 1997.  The records 
show treatment for unrelated disorders.  

In November 1999, the appellant underwent a VA examination.  
Upon physical examination, the appellant demonstrated 
numerous pain behaviors and that his range of motion of the 
lumbar spine was invalid.  The examiner indicated that 
neurological evaluation was nonfocal with physiologic and 
symmetrical reflexes, strength, and sensation.  No atrophy 
was noted, internal and external rotation of the hips were 
normal, straight leg raising was negative, and x-rays of the 
lumbar spine showed minimal degenerative findings consistent 
with his age.  The impression was of low back pain.  The 
examiner noted that in his opinion, the appellant did not 
have a back disability.  According to the examiner, the 
appellant had been lead to believe that there was a bonafide 
medical reason for his symptoms and that they had something 
to do with a lumbar contusion from 20 years ago.  It was the 
examiner's opinion that there was no objective evidence of 
any problems with the appellant's lumbar spine, and that he 
demonstrated findings consistent with a diagnosis of 
malingering.  The examiner noted that there was no credible 
objective demonstrable reason for him to not be fully 
employable.

In January 2000, the Board received outpatient treatment 
records from the Houston VAMC, dated in October 1989, 
November 1991, April 1994, and August 1996, along with the 
appellant's written waiver of regional office consideration.  
The records show intermittent treatment for the appellant's 
back disability.  The Board also received radiology reports 
from the Houston VAMC, dated in June 1996 and November 1996.  
The June 1996 report shows that at that time, the appellant 
had an MRI taken of his cervical spine.  The impression was 
of focal disc herniation at C3-4, with mild cord compression.  
In addition, the November 1996 x-ray report reflects that at 
that time, an x-ray of the appellant's cervical spine was 
interpreted as showing normal alignment of the vertebral 
bodies and normal disc spaces.  Moreover, the Board further 
received private medical records from St. Mary's Hospital 
which showed that in December 1999, the appellant had an 
electromyogram (EMG) performed on both upper extremities.  
The impression was that the findings were consistent with a 
bilateral C5-6 radiculopathy, with chronic denervation 
changes.  The examiner noted that there was no EMG evidence 
to suggest entrapment neuropathy.  


II.  Analysis

Initially, the Board finds that the appellant's claim for an 
increased rating is well grounded pursuant to 38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1999).  This finding is based in 
part on his assertion that his service-connected lumbar 
syndrome has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  When the appellant submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
that claim.  38 U.S.C.A. §  5107(a).  The Board is satisfied 
that all relevant evidence is of record and the statutory 
duty to assist the appellant in the development of evidence 
pertinent to his claim has been met.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(1999).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1999).  Where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation (see 38 C.F.R. § 4.2), the regulations do not give 
past medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When an unlisted condition is encountered, it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but also the anatomical 
localization and symptomatology are closely analogous.  See 
38 C.F.R. § 4.20, 4.27; see also Lendenmann v. Principi, 3 
Vet. App. 345 (1992); Pernorio v. Derwinski, 2 Vet. App. 625 
(1992).  In this case, the appellant's lumbar syndrome is 
currently rated pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 for lumbosacral strain. 

Under Diagnostic Code 5295, a 10 percent evaluation requires 
characteristic pain on motion.  A 20 percent evaluation 
requires muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint spaces.  A 40 percent rating is 
also warranted if only some of these manifestations are 
present with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (1999).

The appellant's service-connected back disability may also be 
rated under Diagnostic Code 5292.  Under Diagnostic Code 
5292, a 10 percent evaluation is warranted for slight 
limitation of motion of the lumbar spine.  Moderate 
limitation of motion warrants a 20 percent evaluation, and a 
40 percent evaluation requires severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (1999).

To summarize, the appellant maintains that his current rating 
is not high enough for the amount of disability that his back 
disability causes him.  He indicates that he has chronic back 
pain.  In this regard, lay statements are considered to be 
competent evidence when describing symptoms of a disease or 
disability or an event.  However, symptoms must be viewed in 
conjunction with the objective medical evidence of record.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Here, the Board observes that according to the evidence of 
record the appellant has a history of low back pain.  The 
record consists of outpatient treatment records from the 
Houston VAMC, from October 1990 to January 1997 and June 1997 
to August 1998, which show intermittent treatment for the 
appellant's back disability.  The record further reflects 
that in a physical therapy report, dated in January 1991, the 
appellant's trunk flexion was limited to 40 percent due to 
muscle pain, and trunk extension and side bending were 
minimally limited.  He was, however, able to stand on both 
heels and toes, and the straight leg raising test was 
negative.  The examiner in January 1991 objectively confirmed 
that the appellant had no radiculopathy, and that no 
objective pathologic process was found.  Notably, in March 
1991, the appellant was diagnosed with degenerative joint 
disease of the spine, with muscle spasm.  Moreover, in the 
October 1992 medical questionnaire which was completed by Dr. 
J.S.V., Dr. V. stated that the appellant's pain was caused by 
his acute lumbar disc syndrome, lumbar disc disruption, 
arthritis, and effusion of left knee.  In regards to the 
question as to whether the appellant's subjective complaints 
of pain were greater than would be expected for the 
recognized level of pathology, Dr. V. stated "yes."  In 
addition, the private medical records from Dr. G.L.H. show 
that in September 1993, the appellant was diagnosed with 
lumbosacral sprain/strain "m/o" spasm; and that in a later 
physical examination, Dr. H. noted that there was a spasm in 
the right and left erect spinal muscle. 

The Board further observes that in the appellant's October 
1996 VA examination, the appellant was diagnosed with lumbar 
spine degenerative disease, with some weakness at the L5-S1 
distribution.  In addition, the private medical statement 
from Dr. M.Y.I.B., dated in October 1996, shows that at that 
time, Dr. B. stated that the appellant had back and neck 
pain.  Moreover, a May 1996 MRI of the appellant's lumbar 
spine revealed slight disc space narrowing and early disc 
dehydration at the L3-L4 level.  There was no evidence of 
focal disc herniation, spinal stenosis, or neural foraminal 
narrowing in the lumbar spine.  Other medical records show 
that in November 1996, the appellant was diagnosed with 
chronic low back pain.

The Board notes that in the appellant's two most recent VA 
examinations, dated in December 1998 and in November 1999, 
Dr. D.V., the examiner, diagnosed the appellant with 
complaints of low back pain, without objective evidence of 
abnormality.  According to Dr. V., upon physical examination, 
the appellant demonstrated numerous pain behaviors, and his 
range of motion of the lumbar spine was invalid.  It was Dr. 
V.'s opinion that the appellant did not have a back 
disability and that there was no objective evidence of any 
problems with his lumbar spine. 

Thus, the evidence of record reflects that in March 1991, and 
in September 1993, the appellant was found to have 
degenerative changes of the lumbar spine, as well as 
lumbosacral strain, associated with muscle spasm.  X-ray and 
MRI studies, dated in 1996, reveal slight disc space 
narrowing at the lumbar spine level.  And while the medical 
data of record, dated in October 1996, reflect that the 
appellant had almost no lateral bending ability, subsequently 
dated medical data provide no evidence that the veteran 
currently suffers from muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in a 
standing position resulting from the service-connected lumbar 
syndrome.  Indeed, in the two most recent VA examination 
reports of December 1998 and November 1999, the VA examiner 
concluded, after a complete review of the claims folder and 
evaluation of the appellant, with a diagnosis of complaints 
of low back pain without objective evidence of abnormalities.  
In fact, as evidenced by these reports, the results of the 
motor, sensory, and neurological tests revealed no 
abnormalities.  Forward flexion was limited to 30 degrees, 
although the examiner observed that the appellant was able to 
easily sit in a chair with his hips flexed at 90 degrees 
without any difficulty.  According to the examiner, the 
examination revealed multiple Wydell signs which were 
specific for nonorganic pain behaviors and symptom 
amplification, and were strongly suggestive of malingering.  
In view of the foregoing, the Board concludes that the  
appellant's current symptomatology does not warrant a higher 
rating under Diagnostic Code 5295.  Accordingly, an 
evaluation in excess of 10 percent for the appellant's 
service-connected back disability is not warranted.

The Board further observes that, as set forth above, in order 
to be entitled to a higher rating under Diagnostic Code 5292, 
the medical evidence must show moderate limitation of motion 
of the lumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5292.  The Board notes that in the appellant's October 1996 
VA examination, the appellant had approximately five to ten 
degrees of forward bending, with pain.  He had almost no 
lateral bending ability.  However, the Board observes that in 
an undated private medical statement from Dr. G.V.Z., Dr. Z. 
indicated that the on physical examination, the appellant 
demonstrated an absolutely normal range of lumbosacral spine 
motion, revealing no functional difficulties on movement of 
spine.  In addition, in the appellant's December 1998 VA 
examination, his range of motion efforts were limited to 
perhaps 30 degrees of forward flexion despite the fact that 
he was able to easily sit in a chair with his hips flexed to 
90 degrees, without difficulty.  At that time, VA examiner 
stated that the above symptoms were indicative of symptom 
amplification and an invalid examination.  Moreover, in the 
appellant's most recent VA examination, in November 1999, the 
examiner indicated that the appellant's range of motion of 
the lumbar spine was invalid.  Thus, while the appellant's 
complaints of pain are acknowledged, in light of the above 
medical evidence, more than slight limitation of motion has 
not been found.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); 
38 C.F.R. §§ 4.40, 4.45.  Therefore, the Board concludes that 
an evaluation in excess of 10 percent under Diagnostic Code 
5292 is not warranted.


B.  Entitlement to a total rating based 
on individual unemployability due to a 
service-connected disability.  

The governing regulations provide that a total disability 
rating based on individual unemployability due to a service-
connected disability may be assigned, where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow substantially gainful occupation as a 
result of service-connected disability.  38 C.F.R. §§ 3.340, 
3.341, 4.16.  If the schedular rating is less than 100 
percent, the issue of unemployability must be determined 
without regard to the advancing age of the veteran.  
38 C.F.R. §§ 3.341(a), 4.19 (1999).  The regulations further 
provide that if there is only such disability, it must be 
rated at 60 percent or more; and if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a) (1999).  

The record reflects that the appellant has one service-
connected disability, which is his lumbar syndrome, currently 
rated as 10 percent disabling.  As the appellant has neither 
sufficient additional service-connected disability to bring 
the rating to 70 percent, nor a single disability rated at 60 
percent, the criteria for a total rating under the provisions 
of 38 C.F.R. § 4.16(a) are not met in this case.

In any event, it is the policy of the VA, however, that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service connected disability 
shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, 
if a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), as in this case, 
an extra-schedular rating is for consideration where the 
veteran is unemployable due the to service-connected 
disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 
4 Vet. App. 225 (1993).  Therefore, the Board must evaluate 
whether there are circumstances in the appellant's case, a 
part from any non-service-connected condition and advancing 
age, which would justify a total rating based on individual 
unemployability due solely to the service-connected low back 
condition.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).

For a veteran to prevail on a claim based on individual 
unemployability, it is necessary that the record reflects 
some factor which takes the claimant's case outside the norm 
of other such veterans.  See 38 C.F.R. §§ 4.1, 4.15 (1999).  
The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating is, in 
itself, a recognition that the impairment makes it difficult 
to obtain and keep employment.  Therefore, the question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  See Van Hoose, supra.

A private medical statement from J.S.V., M.D., dated in 
November 1991, shows that at that time, Dr. V. stated that he 
had been treating the appellant since July 1991.  It was Dr. 
V.'s carefully considered medical opinion that the appellant 
was totally disabled due to acute lumbar disc syndrome and 
sciatica, low back pain.  

An outpatient treatment record from the Houston VAMC, dated 
in November 1991, shows that at that time, the appellant was 
diagnosed with a lumbosacral strain.  The examining physician 
noted that the appellant was totally and permanently disabled 
from work.   

A medical questionnaire from the Commission on the Evaluation 
of Pain for the Social Security Administration was completed 
by Dr. J.S.V. in October 1993.  At that time, Dr. V. stated 
that the appellant's pain was caused by his acute lumbar disc 
syndrome, lumbar disc disruption, arthritis, and effusion of 
left knee.  Dr. V. indicated that the appellant was 
restricted from lifting, and that he could stay on his feet 
for approximately one hour before having to rest.  In 
response to the question as to how many hours total the 
appellant could stand and walk in an eight hour day, Dr. V. 
responded that the appellant was unable to stand and walk in 
an eight hour day.  According to Dr. V., the appellant could 
sit for one hour at one time.  In response to the question as 
to how many hours out of eight could the appellant alternate 
between sitting and standing without having to lie down, Dr. 
V. responded one hour.  

As previously stated, in the appellant's October 1996 VA 
examination, the appellant was diagnosed with the following: 
(1) cervical disc disease at C3-4, with motor changes in his 
bilateral upper extremities, and (2) lumbar spine 
degenerative disease, with some weakness at the L5-S1 
distribution.  In addition, the examiner noted that in his 
opinion, the appellant's present disability prevented him 
from engaging in gainful employment until it was addressed.  

In December 1998, the appellant underwent a VA examination.  
At that time, he gave a history of his in-service back 
injury.  He indicated that following his discharge, he worked 
as an auto body repairman, security guard, and an insulator.  
The appellant noted that he suffered another injury in 1989 
while doing some heavy lifting as an insulator.  According to 
the appellant, he had been unemployed for the last ten years.  
As previously stated, following the physical examination, the 
appellant was diagnosed with complaints of low back pain, 
without objective evidence of abnormality.  In addition, in 
the appellant's November 1999 VA examination, the appellant 
was once again diagnosed with low back pain, and the examiner 
stated that in his opinion, the appellant did not have a back 
disability.  The examiner further noted that there was no 
credible objective demonstrable reason for the appellant to 
not be fully employable.  

In the instant case, the Board notes that in addition to the 
service-connected lumbar syndrome, the appellant has been 
diagnosed with effusion of the left knee and cervical disc 
disease at C3-4.  However, the Board observes that the 
appellant is not service-connected for effusion of the left 
knee, and/or cervical disc disease at C3-4.  Therefore, as 
the above disorders are not service-connected, they are not 
for consideration in the analysis.  

Upon a review of the evidence of record, it is the Board's 
opinion that the preponderance of the evidence is against a 
total rating for compensation purposes based on individual 
unemployability due to a service-connected disability.  The 
Board observes that while the evidence of record shows that 
the appellant has back pain due to his service-connected 
lumbar syndrome, the evidence does not show that the pain is 
of such severity that it precludes him from obtaining and 
maintaining employment.  The Board recognizes that according 
to the private medical statement from Dr. V., dated in 
November 1991, and the Houston VAMC record, also dated in 
November 1991, the appellant appeared to be totally disabled 
due to his service-connected back disability.  However, the 
Board notes that in the appellant's two most recent VA 
examinations, in December 1998 and in November 1999, the 
examiner stated that the appellant did not have a current 
back disability; but, rather, he demonstrated findings 
consistent with malingering.  In addition, it was the 
examiner's opinion that there was no credible objective 
demonstrable reason for the appellant to not be fully 
employable.  Thus, while the Board sympathizes with the 
appellant's difficulties in seeking employment, the sole fact 
that he is unemployed or has difficulty seeking employment is 
insufficient for this claim.  "The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment."  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  Consequently, while the record shows that the 
appellant has continued to have intermittent treatment for 
his service-connected back disability, the record does not 
suggest that the appellant's service-connected back 
disability, in and of itself, is of such severity as to 
preclude his participation in all forms of substantially 
gainful employment.  Accordingly, a total disability rating 
based upon individual unemployability due to a service-
connected disability is not warranted.  


ORDER

An evaluation in excess of 10 percent for lumbar syndrome is 
denied.  

Entitlement to a total disability rating based on individual 
unemployability due to a service-connected disability is 
denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

